                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                      OXFORD DIVISION

    ELIZABETH FINLEY, Individually and                                                   PLAINTIFF
    on behalf of the Estate and Wrongful
    Death Beneficiaries of Thomas Finley, Jr.,
    Deceased

    V.                                                                  NO. 3:18-CV-78-DMB-JMV

    DAVID DYER, et al.                                                               DEFENDANTS


                                                        ORDER

           This personal injury action is before the Court on Cornerstone Systems, Inc.’s motion for

judgment on the pleadings. Doc. #22.

                                                         I
                                                 Procedural History

           On January 2, 2018, Elizabeth Finley, acting individually and on behalf of the wrongful

death beneficiaries of Thomas Finley, Jr., filed a complaint in the Circuit Court of Marshall

County, Mississippi, naming as defendants David Dyer, Jamac Logistics, LLC, Cornerstone

Systems, Inc., RG Logistics, LLC, COFC Logistics, LLC, Interpool, Inc. d/b/a Trac Intermodal,

and “John Does 1-10.” Doc. #2 at 1, 10. The complaint alleged that Thomas1 died when the car

he was driving was struck by a freightliner “owned by Intermodal with the freight being brokered

and/or shipped through RG, Cornerstone and/or COFC through a joint venture with Jamac.” Id.

at 1, 3. Of relevance here, the complaint asserted two claims against Cornerstone: a claim for

negligent hiring, and a claim for negligent entrustment. Id. at 7–8. Additionally, while not asserted

as a separate count, the complaint alleged:

           Dyer was, at all times pertinent to this action, an agent, employee, and/or servant

1
    To avoid confusion, the Court will use the Finleys’ first names.
           of Jamac and/or Cornerstone, RG, COFC, Interpool and John Doe Defendants 1
           through 10. Therefore, Jamac and/or Cornerstone, RG, COFC, Interpool and John
           Doe Defendants 1 through 10, are liable for Dyer’s acts under the doctrine of
           respondeat superior.

Id. at 4.

           Elizabeth’s state court action was removed to this Court on April 2, 2018,2 and the

defendants subsequently filed separate answers. Docs. #7, #12, #14, #15, #16. On June 19, 2018,

Cornerstone filed a motion for judgment on the pleadings. Doc. #22. With leave of the Court, on

July 19, 2018, Elizabeth filed an amended complaint which contains the same substantive

allegations but substitutes “RGL, Inc.” as a defendant in place of RG Logistics.3 See Doc. #41 at

1. After filing the amended complaint, Elizabeth responded to the motion for judgment on the

pleadings on July 27, 2018.4 Doc. #51. Cornerstone replied on August 3, 2018. Doc. #57.

                                                        II
                                                     Standard

           Federal Rule of Civil Procedure 12(c) authorizes a party to move for judgment on the

pleadings “[a]fter the pleadings are closed—but early enough not to delay trial.” A motion for

judgment on the pleadings “may dispose of a case when there are no disputed material facts and

the court can render a judgment on the merits based on the substance of the pleadings and any

judicially noticed facts.” Linicomm v. Hill, 902 F.3d 529, 533 (5th Cir. 2018) (internal quotation

marks omitted). “To avoid dismissal, a plaintiff must plead sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Id. (internal quotation marks omitted).


2
    Doc. #1.
3
  Because the amended complaint is substantively identical to the original, the motion for judgment on the pleadings
is not moot. See Villas at Parkside Partners v. City of Farmers Branch, 245 F.R.D. 551, 557 (N.D. Tex. 2007) (“If
some of the defects raised in the original motion remain in the new pleading, the court may simply consider the motion
as being addressed to the amended pleading. To hold otherwise would be to exalt form over substance.”) (quoting 6
FED. PRAC. & PROC. CIV. § 1476 (3d ed.)).
4
    Elizabeth was granted a requested extension to respond. Doc. #35.

                                                          2
In making this determination, a court “must construe the complaint in the light most favorable to

the plaintiff.” Id.

                                                III
                                           Relevant Facts

        At an unknown time, Cornerstone, acting as a broker, contracted with Jamac, its

independent contractor, to serve as a motor carrier and transport certain freight hauled by Jamac

pursuant to a Broker-Drayage Intermodal Agreement. Doc. #61 at ¶ 36; Doc. #41 at ¶ 36. Jamac,

in turn, retained Dyer to drive the goods. Doc. #41 at ¶¶ 28–34. While transporting the freight,

Elizabeth alleges that Dyer negligently crossed the median and struck Thomas’ car, killing him.

Id. at ¶¶ 13–17.

                                                IV
                                              Analysis

        In its motion, Cornerstone argues that it is entitled to dismissal of the negligent entrustment

and negligent hiring claims because such claims are preempted by the Federal Aviation

Administration Authorization Act of 1994 (“FAAAA”).

                                      A. Federal Preemption

        “Under the federal Constitution, both the National and State Governments have elements

of sovereignty the other is bound to respect.” City of El Cenizo v. Texas, 890 F.3d 164, 176 (5th

Cir. 2018) (quotation marks omitted). However, the Supremacy Clause of the federal Constitution

makes clear that federal laws “shall be the supreme Law of the Land.” U.S. Const. art. VI, cl. 2.

Consistent with this dictate, “Congress may preempt state legislation by enacting a statute

containing an express preemption provision.” City of El Cenizo, 890 F.3d at 176. Absent express

preemptive language, the United States Supreme Court has “recognized at least two types of

implied pre-emption: field pre-emption, where the scheme of federal regulation is so pervasive as



                                                  3
to make reasonable the inference that Congress left no room for the States to supplement it,” and

“conflict pre-emption, where compliance with both federal and state regulations is a physical

impossibility or where state law stands as an obstacle to the accomplishment and execution of the

full purposes and objectives of Congress.” Gade v. Nat’l Solid Wastes Mgmt. Ass’n, 505 U.S. 88,

98 (1992) (citations and quotation marks omitted).

          “Evidence of pre-emptive purpose is sought in the text and structure of the statute at issue.”

CSX Transp., Inc. v. Easterwood, 507 U.S. 658, 664 (1993). Where, as here, the statute contains

an express preemption clause, a court must “identify the domain expressly pre-empted because an

express definition of the pre-emptive reach of a statute supports a reasonable inference that

Congress did not intend to pre-empt other matters.” Lorillard Tobacco Co. v. Reilly, 533 U.S. 525,

541 (2001) (alterations, citations, and quotation marks omitted). To accomplish this, a court must

“focus on the plain wording of the clause, which necessarily contains the best evidence of

Congress’ preemptive intent.”5 Chamber of Commerce of U.S. v. Whiting, 563 U.S. 582, 594

(2011).

                                              B. History of FAAAA

          Prior to 1978, the interstate airline industry in the United States was tightly

5
 Elizabeth urges the Court to apply a presumption against preemption of the “historic police powers of the States.”
Doc. #51 at 4 (emphasis omitted). For years, the United States Supreme Court followed the general rule that
          in all pre-emption cases, and particularly in those in which Congress has legislated in a field which
          the States have traditionally occupied, [a court] start[s] with the assumption that the historic police
          powers of the State were not to be superseded by the Federal Act unless that was the clear and
          manifest purpose of Congress.

Wyeth v. Levine, 555 U.S. 555, 565 (2009) (alterations and quotation marks omitted). However, the Supreme Court
recently held that invocation of a presumption against preemption was inappropriate where the statute “contain[ed] an
express pre-emption clause.” Puerto Rico v. Franklin Calif. Tax Free Tr., 136 S. Ct. 1938, 1946 (2016). In the wake
of this decision, the viability of the presumption against preemption with regard to the FAAAA is unclear. Compare
Watson v. Air Methods Corp., 870 F.3d 812, 817 (8th Cir. 2017) (no presumption against preemption in action
involving analogous Airline Deregulation Act), with Lupian v. Joseph Cory Holdings LLC, No. 17-2346, 2018 WL
4623718, at *3 n.5 (3d Cir. Sep. 27, 2018) (applying presumption). This Court is inclined to believe that a presumption
against preemption is no longer appropriate with respect to the FAAAA. Because the existence of a presumption
would not alter this Court’s decision, it need not reach the issue here.

                                                            4
       regulated by the federal government. Congress determined in 1978 that both
       consumers and the economy would benefit from open competition in the airline
       industry, especially in the areas of rates and services, and that this could be achieved
       by economic deregulation of the industry. As a result, the Airline Deregulation Act
       of 1978 (the “ADA”) was enacted. To ensure that the States would not undo federal
       deregulation with regulation of their own, the ADA included a pre-emption
       provision, prohibiting the States from enforcing any law relating to rates, routes, or
       services of any air carrier.

       The Motor Carrier Act of 1980, similarly deregulated the motor carrier industry,
       but it did not preempt state regulation of the industry. Over the next fourteen years,
       however, state economic regulation of motor carrier operations had become a huge
       problem for national and regional carriers attempting to conduct a standard way of
       doing business. Congress addressed this concern in 1994 when it enacted the
       FAAAA, which expressly preempted certain state regulation of the trucking
       industry.

Lupian v. Joseph Cory Holdings LLC, No. 17-2346, 2018 WL 4623718, at *3–4 (3d Cir. Sep. 27,

2018) (alterations, citations, and quotation marks omitted).

       The FAAAA’s preemption provision provides that, subject to certain exceptions, one of

which is discussed in detail below:

       a State, political subdivision of a State, or political authority of 2 or more States
       may not enact or enforce a law, regulation, or other provision having the force and
       effect of law related to a price, route, or service of any motor carrier (other than a
       carrier affiliated with a direct air carrier covered by section 41713(b)(4)) or any
       motor private carrier, broker, or freight forwarder with respect to the transportation
       of property.

49 U.S.C. § 14501(c)(1).

       “Although § 14501(c)(1) otherwise tracks the ADA’s air-carrier preemption provision, the

FAAAA formulation contains one conspicuous alteration—the addition of the words ‘with respect

to the transportation of property.’” Dan’s City Used Cars, Inc. v. Pelkey, 569 U.S. 251, 261 (2013)

(citations omitted). This phrase is clarified by 49 U.S.C. § 13102(23), which defines the term

“transportation” as including:

       (A) a motor vehicle, vessel, warehouse, wharf, pier, dock, yard, property, facility,
       instrumentality, or equipment of any kind related to the movement of passengers or

                                                  5
         property, or both, regardless of ownership or an agreement concerning use; and

         (B) services related to that movement, including arranging for, receipt, delivery,
         elevation, transfer in transit, refrigeration, icing, ventilation, storage, handling,
         packing, unpacking, and interchange of passengers and property.

                                                    C. Analysis

         By its terms, the FAAAA preempts any “law, regulation, or other provision having the

force and effect of law” which is “related to a price, route, or service” of brokers (or other covered

businesses), so long as the relation to the service is “with respect to the transportation of property.”

See Pelkey, 569 U.S. at 261 (“Pelkey’s claims escape preemption, we hold, because they are not

‘related to’ the service of a motor carrier ‘with respect to the transportation of property.’”); see

also Mass. Delivery Ass’n v. Coakley, 769 F.3d 11, 23 (1st Cir. 2014) (“The second phrase

excludes from FAAAA preemption any state law that affects a motor carrier’s prices, routes, or

services outside the context of the transportation of property.”). Because common law rules, such

as tort claims, “fall under the scope of the FAAAA,” Krauss v. IRIS USA, Inc., No. 17-778, 2018

WL 2063839, at *4 (E.D. Pa. May 3, 2018) (collecting cases); and because there is no dispute

Cornerstone is a “broker”6 as that term is used in the FAAAA, preemption will be appropriate if

Elizabeth’s claims for negligent hiring and negligent entrustment are “related to” a price, route, or

service with respect to transportation offered by Cornerstone.

                                                  1. “Related to”

         “The phrase related to … embraces state laws having a connection with or reference to …

rates, routes, or services, whether directly or indirectly.” Pelkey, 569 U.S. at 260 (internal

quotation marks omitted). However, “the breadth of the words ‘related to’ does not mean the sky


6
 Under the FAAAA, the term “broker” is defined as “a person, other than a motor carrier or an employee or agent of
a motor carrier, that as a principal or agent sells, offers for sale, negotiates for, or holds itself out by solicitation,
advertisement, or otherwise as selling, providing, or arranging for, transportation by motor carrier for compensation.”
49 U.S.C. § 13102(2).

                                                            6
is the limit.” Id. Rather, section 14501(c)(1) “does not preempt state laws affecting carrier prices,

routes, and services in only a tenuous, remote, or peripheral manner.” Id. (internal alterations and

quotation marks omitted).

           While it appears the Fifth Circuit has not addressed the extent to which state tort laws are

“related to” “rates, routes, or services” in the context of the FAAAA, it has done so in the context

of the ADA. Hodges v. Delta Airlines, Inc., 44 F.3d 334, 339–40 (5th Cir. 1995); Malik v. Cont’l

Airlines, Inc., 305 F. App’x 165, 168–69 (5th Cir. 2008). Insofar as the “[t]he FAAAA’s

preemption provision is in pertinent part identical to the preemption provision of the ADA and is

generally construed in pari materia,”7 the Court deems this authority extremely persuasive, if not

binding. See Dnow, L.P. v. Paladin Freight Sols., Inc., No. 4:17-CV-3369, 2018 WL 398235, at

*4 (S.D. Tex. Jan. 12, 2018) (similarities between ADA and FAAAA rendered Hodges

“tantamount to binding authority” in FAAAA case).

           In Hodges, the Fifth Circuit held that the ADA did not preempt a “state law tort claim for

physical injury based on alleged negligent operation of [an] aircraft.” 44 F.3d at 335. In reaching

this conclusion, the Fifth Circuit held:

           “Services” generally represent a bargained-for or anticipated provision of labor
           from one party to another. If the element of bargain or agreement is incorporated in
           our understanding of services, it leads to a concern with the contractual arrangement
           between the airline and the user of the service. Elements of the air carrier service
           bargain include items such as ticketing, boarding procedures, provision of food and
           drink, and baggage handling, in addition to the transportation itself. These matters
           are all appurtenant and necessarily included with the contract of carriage between
           the passenger or shipper and the airline. It is these contractual features of air
           transportation that we believe Congress intended to de-regulate as “services” and
           broadly to protect from state regulation.

Id. at 336 (alteration omitted).



7
    Tobin v. Fed. Express Corp., 775 F.3d 448, 454 n.4 (1st Cir. 2014).

                                                           7
       Thus, Hodges distinguished between claims premised on “the operation and maintenance

of aircraft,” which fall outside the ADA’s definition of “services,” and “contractual features of air

transportation” “such as ticketing, boarding procedures, provision of food and drink, and baggage

handling,” which do not. Id. at 336. Ultimately, the Fifth Circuit concluded that because “Hodges

alleged that Delta was negligent in allowing the case of rum to be stowed in an overhead storage

bin,” the claim “derive[d] from the operation of the aircraft” rather than services of the air carrier

and was, therefore, not preempted. Id. at 340.

       Consistent with Hodges, the Fifth Circuit in Malik found that state law claims based on

loss of luggage “have a connection with [the defendant’s] baggage handling services,” so as to

warrant preemption. 305 F. App’x at 168–69. The Court reached this conclusion by once again

drawing a distinction between claims deriving from (or “centered on”) airline operations, which

are not preempted, and those derived from “contractual features” of air services, which are

preempted. See id. at 169 (“If Malik’s bags had caught on fire during a plane crash, her contention

might have merit. But her claims are centered on airline personnel’s alleged mishandling of her

bags, not damage from the way in which the plane was flown.”).

       Recently, in Dnow, a district judge in the Southern District of Texas considered the impact

of Hodges and FAAAA preemption on a negligence claim brought against a freight broker for

damages arising from a collision involving one of the broker’s drivers. 2018 WL 398235, at *3–

5. In evaluating preemption, the district judge noted that the claim asserted was “simply a general

negligence claim about the unsafe operation of a truck,” and not a claim for “negligent entrustment

or negligent hiring,” which “might implicitly impose constraints on the operations of a freight

broker ….” Id. at *4. Then, relying primarily on Hodges, and Elam v. Kansas City Southern

Railway, Co., 635 F.3d 796 (5th Cir. 2011), a case where the Fifth Circuit found no preemption of



                                                  8
general negligence claims under a statute similar to the FAAAA, the district judge found no

preemption of the plaintiff’s claims. Id. at *4–5.

         Based on the authority above, this Court concludes that a negligence claim is “related to”

a “service” when the claim is “centered on” or “derives” from “a bargained-for or anticipated

provision of labor from” a broker or other protected carrier. Here, Elizabeth, unlike the plaintiffs

in Dnow and Hodges, does not assert a general negligence claim derived from the operation of a

truck (or a plane, in the case of Hodges).                 Rather, Elizabeth alleges claims derived from

Cornerstone’s selection of a freight carrier, an action which indisputably is a “bargained-for or

anticipated provision of labor” from a freight broker. See 49 U.S.C. § 13102(2) (defining “broker”

as a person8 “selling, providing, or arranging for, transportation by motor carrier for

compensation”). Because Elizabeth’s claims derive from a broker’s service, this Court concludes

that they are “related to” such a service. See Malik, 305 F. App’x at 168–69 (claims “centered on”

baggage handling “related to” service provided by air carrier).9

                                              2. “With respect to”

         As explained above, the FAAAA’s preemption provision differs from the ADA’s by

requiring that the “price, route, or service” impacted by the law to be preempted be “with respect


8
 The FAAAA utilizes the definition of person set forth in 1 U.S.C. § 1, which provides that the word “person” includes
“corporations, companies, associations, firms, partnerships, societies, and joint stock companies, as well as
individuals.” See 49 U.S.C. § 13102(18) (“The term ‘person’, in addition to its meaning under section 1 of title 1,
includes a trustee, receiver, assignee, or personal representative of a person.”).
9
  See also Ga. Nut Co. v. C.H. Robinson Co., No. 17 C 3018, 2017 WL 4864857, at *3 (N.D. Ill. Oct. 26, 2017)
(“Common-law negligent hiring and negligent supervision claims do not expressly reference freight broker services;
however, they do have a significant economic effect on those services.”); Volkova v. C.H. Robinson Co., No. 16 C
1883, 2018 WL 741441, at *3 (N.D. Ill. Feb. 7, 2018) (“[T]he negligent hiring claims relate to the core service
provided by Robinson—hiring motor carriers to transport shipments.”); Krauss v. IRIS USA, Inc., No. 17-778, 2018
WL 2063839, at *5 (E.D. Pa. May 3, 2018) (“[T]he negligent hiring claim against C.H. Robinson is that Mr. Krauss’s
injuries directly flowed from C.H. Robinson’s failure to vet freight carrier KV Load. The claim therefore “relate[s] to
the core service provided by Robinson—hiring motor carriers to transport shipments.”) (internal alterations and
quotation marks omitted); ASARCO LLC v. England Logistics Inc., 71 F.Supp.3d 990, 1006 (D. Ariz. 2014) (“A fair
and commonsense construction of the term ‘services’, whether read broadly or narrowly with regard to a ‘broker’
reasonably leads to no other conclusion than that a broker must find a reliable carrier to deliver the shipment.”).

                                                          9
to the transportation of property.” 49 U.S.C. § 14501(c)(1). “That phrase massively limits the

scope of preemption ordered by the FAAAA” by requiring that the relevant law “concern a motor

carrier’s transportation of property.” Pelkey, 569 U.S. at 261 (quotation marks omitted). Because

the word “transportation” includes “arranging for” the transit of property, 49 U.S.C. § 13102(23),

this requirement is easily met here.

                                       3. Applicable exception

       Having concluded that Elizabeth’s claims are “related to” a broker service with respect to

transportation, preemption is appropriate unless one of the FAAAA’s preemption exceptions

applies. In this regard, Elizabeth urges the Court to apply the FAAAA’s public safety exemption.

Doc. #51 at 13–16. This exemption states that the FAAAA’s preemption provision “shall not

restrict the safety regulatory authority of a State with respect to motor vehicles.” 49 U.S.C. §

14501(c)(2)(A). Such provision “evinces a clear purpose to ensure that the preemption of States’

economic authority over motor carriers of property ‘not restrict’ the preexisting and traditional

state police power over safety, a field which the states have traditionally occupied.” City of

Columbus v. Ours Garage & Wrecker Serv., Inc., 536 U.S. 424, 426 (2002) (quotation marks

omitted). However, because the provision is limited to those laws “with respect to motor vehicles,”

to fall under the exemption, a properly exercised police power over safety must also “concern”

motor vehicles. See Pelkey, 569 U.S. at 261 (defining “with respect to” as “concern[ing]”); FCC

v. AT&T Inc., 562 U.S. 397, 408 (2011) (“[I]dentical words and phrases within the same statute

should normally be given the same meaning.”). Motor vehicles are defined in the FAAAA as “a

vehicle, machine, tractor, trailer, or semitrailer propelled or drawn by mechanical power and used

on a highway in transportation.” 49 U.S.C. § 13102(16).

       Courts are divided on the question of whether negligence claims fall under the definition



                                                 10
of “safety regulatory authority of a State,” so as to come within the ambit of the exemption.

Compare Huntington Operating Corp. v. Sybonney Express Inc., No. H-08-781, 2010 WL

1930087, at *3 (S.D. Tex. May 11, 2010) (“Case law interpreting § 14501(c)(2)(A) refers solely

to the ability of the several states to define safety standards and insurance requirements …. The

exception is not read to permit a private right of action.”) (citing Ours Garage and Cardinal

Towing & Auto Repair, Inc. v. City of Bedford, 180 F.3d 686 (5th Cir. 1999)), with Rosales v.

Redco Transp. Ltd., No. 5:14-cv-129 2015 WL 9274068, at *3 (S.D. Tex. Dec. 21, 2015)

(“[N]egligence claims like the ones here are part of the states’ safety regulatory authority.”).10

However, none of these decisions, as far as this Court can tell, considered the salient question

raised by Ours Garage—whether common law claims for negligence fall within the “preexisting

and traditional state police power over safety.”

         “Historically, common law liability has formed the bedrock of state regulation, and

common law tort claims have been described as a ‘critical component of the States’ traditional

ability to protect the health and safety of their citizens.’” Desiano v. Warner-Lambert & Co., 467

F.3d 85, 86 (2d Cir. 2006) (quoting Cipollone v. Liggett Grp., Inc., 505 U.S. 504, 544 (1992)

(Blackmun, J., concurring in part and dissenting in part)). Given this, there can be no serious

dispute that common law claims arising from the negligent procurement of a trailer represent a

valid exercise of the state’s police power to regulate safety. Nor can there be any question that



10
   The defendant in Rosales sought leave with the Fifth Circuit to file an interlocutory appeal, which the Fifth Circuit
denied. See Morales v. Samsung SDS Am, Inc., No. 16-90003 (5th Cir. Dec. 21, 2015). The plaintiffs contend “[s]aid
denial should be conclusive proof that the Fifth Circuit, consistent with the stare decisis doctrine, would continue to
hold personal injury actions escape federal preemption.” Doc. #51 at 14. “The discretion of the court of appeals [to
deny leave to file an interlocutory appeal] is so broad that it is difficult to imagine any controlling limit.” 16 FED.
PRAC. & PROC. JURIS. § 3929 (3d ed.). Consistent with this discretion, courts of appeals have declined to hear
interlocutory appeals for numerous reasons unrelated to the merits, such as the need to develop a factual record, Garcia
v. Johanns, 444 F.3d 625, 636–37 (D.C. Cir. 2006), or general concerns of efficiency, In re Prudential Lines, Inc., 59
F.3d 327, 332–33 (2d Cir. 1995). Insofar as the Fifth Circuit provided no reason for its denial, the Court declines to
impute any rationale to the decision, much less one which would form the basis of stare decisis.

                                                          11
such claims, which are centered on a defendant’s efforts to place trailers on the highways, concern

motor vehicles so as to fall under the exemption provision. Accordingly, the Court concludes that

Elizabeth’s negligence claims fall within the “safety regulatory authority of a State with respect to

motor vehicles” and, therefore, are not preempted.

                                                V
                                            Conclusion

       For the reasons above, Cornerstone’s motion for judgment on the pleadings [22] is

DENIED.

       SO ORDERED, this 24th day of October, 2018.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE




                                                 12
